DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 2-3, 5-16, 18, 20-28, 30-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 2 is objected to because of the following informalities:  The claims use quotations around words in the claim, which is not an approved way of presenting a claim limitation as it suggests that the word has an alternate meaning.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 2-3, 10, 13, 15-16, 18, 20, 22, 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US Pub. 2011/0162002) in view of Beaton (US Pub. 2010/0153831) and in further view of Dmitriev et al. (US Pub. 2011/0023060), herein referenced as Jones, Beaton and Dmitriev, respectively.
Regarding claim 2, Jones discloses “A computer-implemented method for displaying a form associated with a video, the method comprising transmitting at least one request message comprising a video identifier ... to a server system ([0009]-[0010], [0033], [0068], Fig. 9A, i.e., the viewer transmits a request video for video to server), 
wherein the video identifier indicates video information required for playing said video … ([0009]-[0010], [0033], [0068], Fig. 9A, i.e., viewer requests video), 
wherein the form information comprises a time indication defining a time in the video, receiving at least one response message from the server system comprising the video information and the form information ([0033], [0038], [0058]-[0059], [0068], Figs. 5, 9A, i.e., the user devices receives requested video information and merchandising script information including featured products and timing information), and 
displaying the video using the video information, determining that the video reaches the time defined by said time indication, and in response displaying the form.” ([0009]-[0010], [0031], [0033], [0041], [0071]-[0072], [0058]-[0059], Figs. 3, 5, i.e., the merchandising interface displays information about products for sale in synchronization 
Jones fails to explicitly disclose transmitting a form identifier to a server system and the form identifier indicates form information required for displaying associated with the video.
Beaton teaches the technique of transmitting a form identifier to a server system and the form identifier indicates form information required for displaying a form associated with the video ([0102], [0150], Figs. 2B-C, i.e., the client transmits a request for supplemental information for presentation as an overlay that includes a time sequence or other relative or absolute spatial identifier of the media presentation. In addition, the overlay may include html code). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of transmitting a form identifier to a server system and the form identifier indicates form information required for displaying a form associated with the video as taught by Beaton, to improve the video synchronized merchandising system of Jones for the predictable result of ensuring proper synchronization and retrieval of relevant information. 
The combination fails to explicitly disclose “wherein the form information comprises an indication specifically for the form indicated by the form information to pause the video or to continue displaying the video when displaying the form, the indication being independent of any user selection during the displaying of the video, the indication being a true/false toggle, and either (i) pausing the video when displaying the form if the true/false toggle in the received form information has value "true" or (ii) 
Dmitriev teaches the technique of providing wherein the form information comprises an indication specifically for the form indicated by the form information to pause the video or to continue displaying the video when displaying the form, the indication being independent of any user selection during the displaying of the video, the indication being a true/false toggle, and either (i) pausing the video when displaying the form if the true/false toggle in the received form information has value "true" or (ii) continuing displaying the video when displaying the form if the true/false toggle in the received form information has value "false" ([0106], i.e., when a flag or other indicator in a video file of a program is triggered to indicate that a promotional item needs to be displayed at that point, program scheduler 422 may select an item and begin displaying it while pausing or otherwise affecting the display of the main program. In other words, 
the flag or other indicator determines when to pause the display and when not detecting the flag or indicator allows the main program to continue playback).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the form information comprises an indication specifically for the form indicated by the form information to pause the video or to continue displaying the video when displaying the form, the indication being independent of any user selection during the displaying of the video, the indication being a true/false toggle, and either (i) pausing the video when displaying the form if the true/false toggle in the received form information has value "true" or (ii) continuing displaying the video when displaying the form if the true/false 
Regarding claim 3, Jones discloses “wherein the displayed form at least partially overlays an element displaying the video.” ([0031], [0040], [0056], Fig. 5, i.e., merchandising interface provided in the form of a video overlay).
Regarding claim 10, Jones discloses “wherein the user input indicates a method of payment.” ([0072], Fig. 12, i.e., drop down menu for entering or changing credit card or other payment information).
Regarding claim 13, Jones discloses “wherein determining that the video reaches the time defined by said time indication comprises comparing an indication of a current time position of the video with the time defined by the time indication in the form information.” ([0038]-[0040], [0058], [0068], Figs. 3, 5, 9A, i.e., the merchandising script is used to comparing current playback time to time when products appears in the video presentation).
Regarding claim 15, Jones fails to explicitly disclose “transmitting a request message to a web page server for retrieving a code for rendering the web page, and receiving the code for displaying the website, the code comprising the video identifier and the form identifier.”
Beaton teaches the technique of transmitting a request message to a web page server for retrieving a code for rendering the web page, and receiving the code for displaying the website, the code comprising the video identifier and the form identifier 
Regarding claim 16, Jones discloses “A computer-implemented method for providing video information, the method comprising 
storing video information required for playing a video in a data storage in association with a video identifier and storing form information required for displaying a form associated with the video in a data storage in association with a form identifier ([0009]-[0010], [0013], [0069]-[0070], Figs. 1, 6-7, 9A-B), wherein the form information comprises a time indication defining a time in the video ([0033], [0038], [0058]-[0059], [0068], Figs. 5, 9A, i.e., the user devices receives requested video information and merchandising script information including featured products and timing information. The merchandising interface displays information about products for sale in synchronization with the products appearing in the presentation), 
receiving from a client computer at least one request message comprising the video identifier … and based on the received video identifier and the received form identifier, transmitting the video information and form information respectively to the 
Jones fails to explicitly disclose receiving a form identifier from a client.
Beaton teaches the technique of receiving a form identifier from a client ([0102], [0150], Figs. 2B-C, i.e., the client transmits a request for supplemental information for presentation as an overlay that includes a time sequence or other relative or absolute spatial identifier of the media presentation. In addition, the overlay may include html code). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of receiving a form identifier from a client as taught by Beaton, to improve the video synchronized merchandising system of Jones for the predictable result of ensuring proper synchronization and retrieval of relevant information. 
The combination fails to explicitly disclose “wherein the form information comprises an indication specifically for the form indicated by the form information to pause the video or to continue displaying the video when displaying the form, the indication being independent of any user selection during the displaying of the video, the indication being a true/false toggle”.
Dmitriev teaches the technique of providing wherein the form information comprises an indication specifically for the form indicated by the form information to pause the video or to continue displaying the video when displaying the form, the indication being independent of any user selection during the displaying of the video, the indication being a true/false toggle ([0106], i.e., when a flag or other indicator in a 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the form information comprises an indication specifically for the form indicated by the form information to pause the video or to continue displaying the video when displaying the form, the indication being independent of any user selection during the displaying of the video, the indication being a true/false toggle as taught by Dmitriev, to improve the video synchronized merchandising system of Jones for the predictable result of allowing content providers to affect the display of the main video program when a promotional item needs to be displayed.
Regarding claim 18, claim 18 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 2.
Regarding claim 20, claim 20 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 2.
Regarding claim 22, Jones discloses a merchandising interface that displays information about products for sale in synchronization with the products appearing in the presentation ([0033], [0038], [0058]-[0059], [0068], Figs. 5, 9A), however the combination fails to explicitly disclose “wherein: the received form information comprises an indication to pause the video when displaying the form, and the method comprises, 
Dmitriev teaches the technique of providing wherein: the received form information comprises an indication to pause the video when displaying the form, and the method comprises, based on said indication in the received form information, pausing the video when displaying the form ([0106], i.e., when a flag or other indicator in a video file of a program is triggered to indicate that a promotional item needs to be displayed at that point, program scheduler 422 may select an item and begin displaying it while pausing or otherwise affecting the display of the main program. In other words, the flag or other indicator determines when to pause the display and when not detecting the flag or indicator allows the main program to continue playback).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein: the received form information comprises an indication to pause the video when displaying the form, and the method comprises, based on said indication in the received form information, pausing the video when displaying the form as taught by Dmitriev, to improve the video synchronized merchandising system of Jones for the predictable result of allowing content providers to affect the display of the main video program when a promotional item needs to be displayed.
Regarding claim 26, claim 26 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 16.
Regarding claim 27, claim 27 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 16.

Claims 5, 28, 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Beaton, Dmitriev, and in further view of Pau (US Pat. 9,769,544), herein referenced as Pau. 
Regarding claim 5, Jones teaches receiving merchandising script information including featured products and timing information ([0033], [0038], [0058]-[0059], [0068]), however the combination fails to explicitly disclose “receiving at least a first response message and a second response message from the server system, the first response message comprising the time indication and the second response message comprising further form information required for displaying the form, the further form information comprising information that is to be presented when displaying the form, wherein the second response message is received after determining that the video reaches the time defined by said time indication.”
Pau teaches the technique of receiving at least a first response message and a second response message from the server system, the first response message comprising the time indication (time mark) and the second response message comprising further form information required for displaying the form, the further form information comprising information that is to be presented when displaying the form (advertisement), wherein the second response message is received after determining that the video reaches the time defined by said time indication (Col. 1 line 36-57, Col. 15 line-Col. 16 line 10, Fig. 5, i.e., time marks are received by the client. When a time mark is detected, the client requests an ad from the server and the server transmits the ad to be displayed by the client device).

Regarding claim 28, the combination fails to disclose “wherein: the form information further comprises an indication to pause the video or to continue displaying the video when displaying the form, receiving the at least one response message comprises receiving at least a first response message and a second response message from the server system, the first response message comprising the time indication and the second response message comprising further form information required for displaying the form, the further form information comprising information that is to be presented when displaying the form, wherein the second response message is received after determining that the video reaches the time defined by said time indication, and the method further comprises, based on said indication in the received form information, pausing the video or continuing displaying the video when displaying the form, wherein said indication is independent of any user selection during the displaying of the video.”

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein: the form information further comprises an indication to pause the video or to continue displaying the video when displaying the form…based on said indication in the received form information, pausing the video or continuing displaying the video when displaying the form, wherein said indication is independent of any user selection during the displaying of the video as taught by Dmitriev, to improve the video synchronized merchandising system of Jones for the predictable result of allowing content providers to affect the display of the main video program when a promotional item needs to be displayed.
The combination still fails to disclose receiving the at least one response message comprises receiving at least a first response message and a second response 
Pau teaches the technique receiving the at least one response message comprises receiving at least a first response message and a second response message from the server system, the first response message comprising the time indication and the second response message comprising further form information required for displaying the form, the further form information comprising information that is to be presented when displaying the form, wherein the second response message is received after determining that the video reaches the time defined by said time indication (Col. 1 line 36-57, Col. 15 line-Col. 16 line 10, Fig. 5, i.e., time marks are received by the client. When a time mark is detected, the client requests an ad from the server and the server transmits the ad to be displayed by the client device).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of receiving the at least one response message comprises receiving at least a first response message and a second response message from the server system, the first response message comprising the time indication and the second response message comprising further form information required for displaying the form, the further form information comprising information that is to be presented when displaying the form, wherein the 
	Regarding claim 30, claim 30 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 5.
Regarding claim 31, claim 31 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 28.

Claims 6-9, 11-12, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Beaton, Dmitriev, and in further view of Taylor et al. (US Pub. 2016/0104231), herein referenced Taylor.
	Regarding claim 6, Jones discloses “wherein the form comprises at least one element for collecting user input… the method comprising receiving user input upon a user interacting with said at least one element in the displayed form, and transmitting at least one message comprising the user input to the server system.” ([0072], Figs. 5, 9A-B, i.e., the user makes a selection to purchase a product, which is transmitted to merchandising server).
	The combination fails to explicitly disclose a text input element.
	Taylor teaches the technique of providing a text input element ([0184], [0224], Fig. 13). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing a text input element as taught by Taylor, to improve the video synchronized merchandising 
Regarding claim 7, Jones discloses “… performing at least one of the steps of ceasing displaying the form, resuming displaying the video, and continuing displaying the video.” ([0033], [0041], [0071]-[0072], i.e., the video program is resumed once the sales transaction is complete).
The combination fails to explicitly disclose receiving a confirmation message from the server system, the confirmation message comprising an indication that the server system has processed the user input.
Taylor teaches the technique of receiving a confirmation message from the server system, the confirmation message comprising an indication that the server system has processed the user input ([0023], [0226], Fig. 14). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of receiving a confirmation message from the server system, the confirmation message comprising an indication that the server system has processed the user input as taught by Taylor, to improve the video synchronized merchandising system of Jones for the predictable result of notifying the user that the purchase has been processed. 
Therefore, the combination teaches receiving a confirmation message from the server system, the confirmation message comprising an indication that the server system has processed the user input, and in response performing at least one of the steps of ceasing displaying the form and resuming displaying the video and continuing displaying the video.
claim 8, the combination fails to explicitly disclose “wherein: the user input comprises transaction information required for executing a payment transaction, and the indication that the server system has processed the user input comprises an indication that the server system has verified the transaction information.”
Taylor teaches the technique of wherein: the user input comprises transaction information required for executing a payment transaction ([0184], [0224], Fig. 13), and the indication that the server system has processed the user input comprises an indication that the server system has verified the transaction information ([0023], [0226], Fig. 14). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the user input comprises transaction information required for executing a payment transaction, and wherein the indication that the server system has processed the user input comprises an indication that the server system has verified the transaction information as taught by Taylor, to improve the video synchronized merchandising system of Jones for the predictable result of allowing the viewer to manually enter payment information and notifying the user that the purchase has been processed.
Regarding claim 9, the combination fails to disclose “wherein the transaction information comprises a credit card number and/or account number of the user.”
Taylor teaches the technique wherein the transaction information comprises a credit card number and/or account number of the user ([0184], [0224], Fig. 13). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the transaction information comprises a credit card number and/or account number of the user as 
Regarding claim 11, the combination fails to disclose “wherein the server system verifying the transaction information comprises the server system transmitting the transaction information to a computer system of a payment service provider and the server system receiving confirmation from the computer system of the payment service provider that the transaction information has been successfully verified.”
Taylor teaches the technique of providing wherein the server system verifying the transaction information comprises the server system transmitting the transaction information to a computer system of a payment service provider and the server system receiving confirmation from the computer system of the payment service provider that the transaction information has been successfully verified ([0046]-[0052], [0183]-[0186], i.e., verifying financial information and determining if the verification fails). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the server system verifying the transaction information comprises the server system transmitting the transaction information to a computer system of a payment service provider and the server system receiving confirmation from the computer system of the payment service provider that the transaction information has been successfully verified as taught by Taylor, to improve the video synchronized merchandising system of Jones for the predictable result of ensuring financial information is valid and preventing fraud. 
Regarding claim 12, the combination fails to explicitly disclose “wherein the computer system of the payment service provider verifying the transaction information 
Taylor teaches the technique of providing wherein the computer system of the payment service provider verifying the transaction information comprises the computer system of the payment service provider verifying that an account of the user has sufficient funds for a payment ([0046]-[0052], [0183]-[0186], i.e., determining availability of funds). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the computer system of the payment service provider verifying the transaction information comprises the computer system of the payment service provider verifying that an account of the user has sufficient funds for a payment as taught by Taylor, to improve the video synchronized merchandising system of Jones for the predictable result of ensuring financial information is valid and preventing fraud.
Regarding claim 21, Jones discloses “wherein: the form comprises at least one element for collecting user input, and the displayed form at least partially overlays an element displaying the video ([0031], [0033], [0040]-[0041], [0056], [0071]-[0072], Fig. 5, i.e., merchandising interface provided in the form of a video overlay) the method further comprising: … transmitting at least one message comprising the transaction information to the server system… and in response resuming or continuing displaying the video.” ([0033], [0041], [0060], [0071]-[0072], Figs. 9A-B, i.e., the video program is resumed once the sales transaction is complete)
The combination fails to explicitly disclose receiving user input comprising transaction information required for executing a payment transaction upon a user 
Taylor teaches the technique of receiving user input comprising transaction information required for executing a payment transaction upon a user interacting with said at least one element in the displayed form ([0184], [0224], Fig. 13), and receiving a confirmation message from the server system, the confirmation message comprising an indication that the server system has verified the transaction information ([0023], [0226], Fig. 14). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of receiving user input comprising transaction information required for executing a payment transaction upon a user interacting with said at least one element in the displayed form, and receiving a confirmation message from the server system, the confirmation message comprising an indication that the server system has verified the transaction information as taught by Taylor, to improve the video synchronized merchandising system of Jones for the predictable result of allowing the viewer to manually enter payment information and notifying the user that the purchase has been processed.
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 23-25 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        March 15, 2022